Citation Nr: 1446325	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  11-07 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for anxiety disorder, not otherwise specified.


REPRESENTATION

Appellant represented by:	Michael Miskowiec, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to December 2000.  She had additional service in the Army Reserves.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified at a Travel Board hearing in July 2013 before the undersigned Veterans Law Judge, and a transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence accompanied by a waiver of RO review.  See 38 C.F.R. § 20.1304(c) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for anxiety disorder is decided.

At the July 2013 Board hearing and in March 2011 written statement, the Veteran contended that the most recent VA examination report, from January 2011, contained inaccurate information regarding her mental health symptoms.  Moreover, the Veteran testified at her July 2013 Board hearing that she currently experienced more severe symptoms than she reported at the January 2011 VA examination.  At the 2013 Board hearing, the Veteran alleged significant isolation, fear, anxiety, and taking leave from work due to her psychiatric symptoms.  Given that the most recent examination was conducted almost four years ago and that the Veteran is now alleging more severe symptomatology related to her service-connected psychiatric disorder, the Board finds that the 2011 VA examination is not current enough to accurately capture the current level of severity of the Veteran's service-connected psychiatric disorder.  VA's duty to assist includes conducting a thorough and contemporaneous medical examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Although the mere passage of time alone does not render the previous medical examination inadequate, the Veteran's contentions and the available record on appeal reflect the need for more contemporaneous examinations.  Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007).

The record also reflects that private treatment records are not currently associated with the claims file.  The January 2011 VA examiner noted that the Veteran reported being followed by a non-VA primary care physician for medication management.  Also, at the Board hearing, the Veteran testified undergoing cognitive psychological therapy at the Kanawha City Clinic.  As it does not appear that these records are currently associated with the claims file, they should be requested on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Finally, relevant ongoing VA treatment records should also be requested on remand.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).  Accordingly, the case is REMANDED for the following actions:

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated the Veteran for a psychiatric condition.  After securing any releases deemed necessary, request any records identified that are not duplicates of those contained in the claims file.  Specifically, request records from the Veteran's private primary care physician who provides medication management and from the Kanawha City Clinic.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

2.  After associating the above records, if any, with the claims file, schedule the Veteran for a VA psychiatric examination, preferably with a different examiner than the one who conducted the January 2011 examination.  The examiner must review the Veteran's claims file and must indicate such review in the examination report.

The examiner should describe the severity of any impairment related to the Veteran's service-connected psychiatric disorder.  All pertinent symptomatology and findings of the Veteran's service-connected anxiety disorder are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner should provide the reasoning for the conclusions reached.

3.  Finally, after the development requested above has been completed, as well as any additional development deemed necessary, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



